                Case 1:18-cv-04115-PAE Document 230
                                                232 Filed 03/10/20
                                                          03/13/20 Page 1 of 2
                                                                             3


                      RHEINGOLD GIUFFRA RUFFO & PLOTKIN LLP
                                      551 FIFTH AVENUE, 29TH FLOOR
                                       NEW YORK, NEW YORK 10176
                                             Tel: (212) 684-1880
                                             Fax: (212) 689-8156
                                            www.rheingoldlaw.com
DAVID B. RHEINGOLD◊                                                                                Of Counsel
THOMAS P. GIUFFRA♦                                                                            PAUL D. RHEINGOLD‡●
EDWARD A. RUFFO♦
SHERRI L. PLOTKIN♦                                                                                    Also Admitted In:
JEREMY A. HELLMAN♦
                                                                                                               D.C. ‡
                                                                                                            Virginia ◊
                                               March 10, 2020                                            New Jersey ♦
                                                                                                       Massachusetts ●
       Hon. Paul A. Engelmayer, United States District Judge
       United States District Court
       Southern District of New York
       40 Foley Square, Room 1305
       New York, New York 10007

                        Re: Alexandra Canosa v. Harvey Weinstein, et al.
                            No. 18 Civ. 4115 (PAE)

       Dear Judge Engelmayer:

              We represent plaintiff, Alexandra Canosa in this matter.

                Plaintiff wishes to make an application regarding the timing/manner of depositions in this
       matter. Alexandra Canosa is due to give birth on (or about) May 5, 2020 in Los Angeles. She is
       not in a position to fly now and does not know when thereafter she will be available to fly as this
       is her first child. We therefore request an accommodation from this Court with regard to this issue.

               We have requested defense counsels’ consent for this application by presenting three
       potential options for what we could seek permission from the Court for:

              1. That Plaintiff’s deposition take place in California (such as when a non-party
                 deposition takes place);
              2. That Plaintiff’s deposition not be scheduled for a period of time after giving birth, while
                 other depositions take place with the current deadline believed to be June 9, 2020;
              3. That the deposition deadline, which is currently believed to be June 9, 2020, be
                 extended to September 9, 2020, to accommodate any delays caused by Plaintiff’s not
                 being able to fly for a period of time after giving birth.

              In response to these potential application possibilities, counsel for the TWC defendants
       wrote: “we have no objection to postponing Ms. Canosa’s deposition indefinitely, which should
       obviate the need to have her deposition in California, and we have no objection to extending the
       deposition deadlines generally, until September 9, 2020.”
         Case 1:18-cv-04115-PAE Document 230
                                         232 Filed 03/10/20
                                                   03/13/20 Page 2 of 2
                                                                      3



       In response, Mr. Weinstein’s counsel responded: “no objection”.

       We therefore request an accommodation in line with what defense counsels have consented
to.

        In terms of non-party depositions, plaintiff is currently considering taking depositions of
the following, in addition to the parties in this matter:

Lauren O’Connor
Dylan Howard
Denise Doyle Chambers
Pamela Lubell
Sallie Hoffmeister
Ronan Farrow
Tom Prince
Lisa Taback
Julie Oh
Kaity Nielson
Sandeep Rehal
Michael Quinn
Roman Khaykin
Igor Ostrovskiy
Seth Freedman
Jack Palladino
Sara Ness
Bob Weinstein
Irwin Reiter

       Thank you for your consideration in this matter.

                                                            Respectfully submitted,



                                                            Jeremy A. Hellman

AIDALA BERTUNA & KAMINS, PC
Attorneys for Defendant Harvey Weinstein
iansari@aidalalaw.com

SEYFARTH SHAW LLP
Attorneys for Defendants The Weinstein Company, LLC, The Weinstein Company Holdings, LLC
gmaatman@seyfarth.com; kbitar@seyfarth.com; lsavadjian@seyfarth.com;
jcarle@seyfarth.com; rtilot@seyfarth.com
Case 1:18-cv-04115-PAE Document 232 Filed 03/13/20 Page 3 of 3
  %FQPTJUJPOEJTDPWFSZCFHJOTPO.BSDI  EBZTBGUFS'FCSVBSZ  UIF
  EBUFPGUIFWFSEJDUJOEFGFOEBOU8FJOTUFJOhTDSJNJOBMDBTF4FF%LU TDIFEVMFGPS
  EFQPTJUJPOEJTDPWFSZ %FQPTJUJPOTXJMMMBTUGPSUXPBOEBIBMGNPOUIT FOEJOHPO
  +VOF *E5IF$PVSUPSEFSTUIBUQMBJOUJGG$BOPTBhTEFQPTJUJPOCFUBLFOJO
  $BMJGPSOJB UPBDDPNNPEBUFIFSQSFHOBODZ


            SO ORDERED.

                             
                         __________________________________
                               PAUL A. ENGELMAYER
                               United States District Judge

   .BSDI 
